Citation Nr: 1814457	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The Veteran filed a Notice of Disagreement (NOD) in December 2011 and a Statement of the Case (SOC) was issued in March 2014.  The Veteran filed a timely Substantive Appeal (VA Form 9) in May 2014. Thus, the Veteran perfected a timely appeal of the issues.

In May 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran's service treatment records are unavailable.

2. The Veteran's credible statements of in-service exposure to noise from his military occupational specialty as an automotive mechanic are consistent with available service information.

3. The Veteran now has a bilateral sensorineural hearing loss.

4. Resolving reasonable doubt in his favor, the Veteran's bilateral sensorineural hearing loss manifested during, or as a result of, active military service.
CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 101, 1110, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). In light of the Board's favorable decision to grant service connection for bilateral hearing loss, no discussion of VA's duties to notify and assist is necessary for these issues.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53

III. Factual Background and Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss. He contends that he developed the condition as a result of his period of active duty service in the course of his duties as an army mechanic. The Veteran's Form DD-214 confirms his military occupational specialty as an automotive mechanic.

Service treatment records from the Veteran's period of active duty are unavailable. Efforts to obtain all of the Veteran's service treatment records from all potential sources were unsuccessful. The Veteran was notified in a Formal Finding of the Unavailability of service treatment records in June 2011. Where, as here, the service records are incomplete, lost or presumed destroyed through no fault of the claimant, VA has a heightened duty to assist in the development of the case. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board further recognizes a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.

The Veteran was afforded a VA audiological examination in July 2011. The examiner noted that he had reviewed the Veteran's claims file but that there were no pertinent service medical records. The examiner was asked to speculate as to the relationship between the Veteran's military noise exposure as an automotive repairman and any current hearing loss and tinnitus. The examiner noted that the Veteran reported a history of military noise exposure as a mechanic on tanks. He reported no significant history of occupational noise exposure, though he reported occasional recreational noise exposure in the form of lawnmowers and occasional hunting. The examiner reported that given the lack of any frequency specific examinations from time in service or from soon after service, no opinion could be offered without resort to mere speculation. Upon examination, the audiogram revealed pure tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
25
65
70
LEFT
20
30
20
40
70

The Veteran had a speech recognition score of 88 in the right ear and 90 in the left ear. The average decibel loss was 48 in the right ear and 40 in the left ear. The examiner noted that the results revealed a normal to severe sensorineural hearing loss bilaterally. Although not the subject of the instant appeal, the Board would note that the examiner found that the Veteran's current tinnitus was at least as likely as not due to noise exposure in the military given its reported time of onset and the nature of the Veteran's reported duties. See July 2011 VA Audiological Examination.

In the August 2011 rating decision on appeal, the RO denied service connection based on the VA examiner's determination that he could not state the etiology of the Veteran's hearing loss without resort to mere speculation. The RO determined that although the Veteran had hearing loss for VA purposes, there was no medical link between his hearing loss and service. See August 2011 Rating Decision.

In his May 2014 substantive appeal, the Veteran asserted that he had hearing problems because he was a mechanic on tanks and also shot rifles and machine guns during training. He stated that he was around loud noises throughout service because of the work he performed. See May 2014 VA Form-9.

As noted in the introduction, the Veteran testified at Board hearing in May 2017. The Veteran reported that in-service he worked as a mechanic on car engines, diesel engines and tanks. He indicated that he performed this work in a large bay of several people working on vehicles at the same time. He asserted that at any given time there were numerous loud engines cranking in an enclosed area. The Veteran was issued some ear protection; however he indicated that he was not always wearing such protection if someone unexpectedly cranked an engine that he was not working on. The Veteran asserted that he remembers being told that he had about 20 percent hearing loss upon leaving the service. He reported that he continued to work as a mechanic in a small body shop upon leaving service, but indicated that he was rarely exposed to loud noises in this context. Following his job at the body shop, the Veteran was employed as a truck driver and he denied any further loud noise exposure. He further indicated that he did not seek treatment for his hearing loss after service because he was unaware that he could obtain such treatment through VA. See May 2017 Hearing Transcript.

The Veteran's wife of 45 years also testified at the May 2017 hearing. She indicated that she had married the Veteran while he was in service and had observed the decline in his hearing. She reported that she would sometimes come home and find that the Veteran was watching television or listening to the radio at a louder than normal volume. Additionally, she indicated that there were instances where she would speak to the Veteran and he had to ask her to repeat what she was saying or would not hear her at all. Id.  

Here, the Board concedes that the Veteran experienced in-service noise exposure, particularly inasmuch as such exposure is consistent with the conditions and circumstances of the Veteran's military occupational specialty as an automotive mechanic. Moreover, it is undisputed that the Veteran now has a bilateral sensorineural hearing loss. This leaves only the matter of a connection of this disability to his military service.

In this regard, the Veteran is competent to report in-service noise exposure and that he experienced hearing difficulties during and after service. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Accordingly, the Board acknowledges the Veteran's exposure to noise during his military service, and that his statements concerning the onset, nature, and progression of his hearing difficulties are both competent and credible lay evidence of such. 

As to the medical evidence of record, the Board acknowledges that the VA examiner stated that, in the absence of frequency specific examinations, he could not offer an opinion as to the etiology of the Veteran's bilateral hearing loss without resorting to mere speculation. In Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the court held that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation. The court stated that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner. Id. The court concluded that while VA has a duty to assist the claimant by obtaining all relevant information that may reasonably be obtained, that duty does not extend to requiring a VA examiner to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. Id. at 390-91. In the present case, the VA examiner explained that he cannot reach a conclusion without resort to speculation because of a lack of any frequency specific examinations from time in service or from soon after service, which cannot now be obtained. The Board finds that the VA examiner has rendered a "legitimate inconclusive opinion." Id. at 391. Consequently, the opinion provides neither positive nor negative support for service connection. See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (holding that when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection and is, therefore, not probative evidence).

Nevertheless, in light of credible evidence of in-service exposure to noise, the absence of the Veteran's STRs and because the Veteran has provided a plausible explanation for the onset of his hearing loss, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service. There are no STRs to contradict this position. Thus, there is persuasive evidence with regard to whether there is a nexus. Therefore, considering the Veteran's credible assertions of continuous symptomatology of hearing loss since service, the Board is satisfied that the criteria for entitlement to service connection for bilateral hearing loss have been met. 

Reasonable doubt has been resolved in favor of the Veteran in this matter. 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)) (reiterating that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107 (b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.").


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


